46 N.Y.2d 1018 (1979)
In the Matter of the Board of Education of the City School District of the City of New York, Respondent,
v.
United Federation of Teachers, Local No. 2, AFT, AFL-CIO, Appellant.
Court of Appeals of the State of New York.
Argued February 15, 1979.
Decided March 29, 1979.
Paul H. Janis and James R. Sandner for appellant.
Allen G. Schwartz, Corporation Counsel (Larry A. Sonnenshein,
L. Kevin Sheridan and Renee Modry of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and FUCHSBERG concur in memorandum.
*1020MEMORANDUM.
The order of the Appellate Division should be reversed, with costs, and the order of Supreme Court, Kings County, reinstated.
Neither public policy nor the provisions of former paragraph (f) of subdivision 2 of section 210 of the Civil Service Law (L 1967, ch 392, § 2, repealed L 1978, ch 465, § 1), prohibit a public employer from augmenting the procedural mechanisms available to review the dismissal of an employee subject to the Taylor Law penalty probation (cf. Tuller v Central School Dist. No. 1 of Towns of Conklin, Binghamton, Kirkwood & Vestal, 40 N.Y.2d 487, 491-492). Since the board of education has not bargained away its ultimate right to terminate a nontenured teacher (see Cohoes City School Dist. v Cohoes Teachers Assn., 40 N.Y.2d 774, 777-778), the courts may not intervene and thwart the intent of the parties to arbitrate the issue of whether the board has followed the supplemental procedural steps available to these probationers (cf. Board of Educ. v Bellmore-Merrick United Secondary Teachers, 39 N.Y.2d 167).
Order reversed, etc.